Citation Nr: 1402456	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disorder manifested by visual impairment.

4.  Entitlement to service connection for a disorder manifested by difficulty breathing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1986.  Afterwards, he was a member of the Air National Guard, during which he was mobilized for active duty from September 2001 to August 2002, and February 2003 to September 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts, that denied the benefits sought on appeal.  The Board remanded the case in October 2012 for further evidentiary development and adjudication.  The agency of original jurisdiction (AOJ) scheduled the Veteran for VA examination in October 2012, to which he failed to report, and obtained an addendum opinion concerning the Veteran's claimed tinnitus in December 2012.  The AOJ subsequently provided him with a supplemental statement of the case (SSOC) in February 2013, in which the AOJ again denied the Veteran's claims for service connection for arthritis, a back disorder, a disorder manifested by visual impairment, and a disorder manifested by difficulty breathing.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition, the AOJ issued the Veteran a rating decision in February 2013 in which it granted his claim for service connection for tinnitus.  As the Veteran has not expressed disagreement with this decision, the Board finds that the issue of entitlement to service connection for tinnitus has been granted in full and is thus not before the Board.



FINDING OF FACT

In December 2012, prior to the promulgation of the Board's decision, the Board received statements from the Veteran in which he expressed his desire to withdraw his appeal as to the issues of entitlement to service connection for arthritis, a back disorder, a disorder manifested by visual impairment, and a disorder manifested by difficulty breathing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for arthritis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a back disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a disorder manifested by visual impairment have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a disorder manifested by difficulty breathing have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2013).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).

By a statement submitted in December 2012, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal as to the issues of entitlement to service connection for arthritis, a back disorder, a disorder manifested by visual impairment, and a disorder manifested by difficulty breathing.  This was done in writing and was signed by the Veteran.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claims of entitlement to service connection for arthritis, a back disorder, a disorder manifested by visual impairment, and a disorder manifested by difficulty breathing.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


